PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment and sentence is affirmed. However, because the appellant was found insolvent by the trial court, that portion of the court’s order requiring the appellant to pay court costs and to make payments to the Victim’s Crime Compensation Fund is stricken. Ford v. State, 418 So.2d 408 (Fla. 2d DCA 1982); Engle v. State, 407 So.2d 641 (Fla. 2d DCA 1981).
SCHEB, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.